                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


NEW BERRY, INC.,                              )
                                              )
                       Plaintiff,             )     Civil Action No. 18-1024
                                              )
               v.                             )     Judge Cathy Bissoon
                                              )     Magistrate Judge Patricia L. Dodge
TODD G. SMITH,                                )
                                              )
                       Defendant.             )


                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Patricia L. Dodge for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On January 14, 2020, the Magistrate Judge issued a Report (Doc. 90) recommending that

Plaintiff’s Motion to Dismiss Counterclaims (Doc. 79) be granted. Service of the Report and

Recommendation (“R&R”) was made on the parties, and Defendant has filed Objections.

See Doc. 92.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:

Plaintiff’s Motion to Dismiss Counterclaims (Doc. 79) is GRANTED, and the R&R (Doc. 90)

is adopted as the Opinion of the District Court.

       IT IS SO ORDERED.



February 18, 2020                                   s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge
cc (via ECF email notification):

All Counsel of Record




                                   2
